Citation Nr: 1715571	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  05-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from June 25, 2002 to July 27, 2006.

2. Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis from July 28, 2006 to September 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989 in the U.S. Army and from May 1990 to May 1992 in the U.S. Marine Corps. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the RO.

The increased rating matter on appeal arises from a June 2002 claim, which was originally characterized as entitlement to a rating in excess of 10 percent for a bilateral foot disorder. In a June 2011 decision, the Board granted a 50 percent rating for this disability, effective September 17, 2009, but declined to increase the 10 percent disability rating for the period prior to that time. 

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to ratings in excess of 10 percent prior to September 17, 2009 and in excess of 50 percent since that date. In February 2012, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated these aspects of the Board's June 2011 decision, and remanded them to the Board for further development and consideration. 

In a February 2013 decision, the Board granted a 30 percent rating effective August 31, 2006, but declined to increase the 10 percent disability rating for the period prior to that time, and continued the 50 percent rating as of September 17, 2009. The Veteran appealed the February 2013 Board decision to the Court to the extent that it denied entitlement to ratings in excess of 10 percent prior to August 31, 2006, in excess of 30 percent from August 31, 2006 to September 16, 2009, and in excess of 50 percent from September 17, 2009. In August 2013, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's decision, and remanded the claim to the Board for further development and consideration.

In December 2013, the Board denied entitlement to a rating in excess of 10 percent prior to August 31, 2006, a rating in excess of 30 percent from August 31, 2006 to September 16, 2009, and a rating in excess of 50 percent from September 17, 2009, for the Veteran's bilateral pes planus with plantar fasciitis disability. In April 2014, the Court granted a March 2014 JMR and ordered this Board decision to be vacated. The claims were remanded for a decision that reflected thorough consideration of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284. 

In an August 2014 decision, the Board again denied entitlement to ratings in excess of 10 percent prior to August 31, 2006, and in excess of 30 percent from August 31, 2006 to September 16, 2009, and in excess of 50 percent from September 17, 2009. The Board determined that 38 C.F.R. § 4.71a, DC 5276 was the appropriate DC to rate the disability and that assigning separate ratings for the Veteran's disability under another DC was not warranted at any time on appeal.

In a November 2015 memorandum decision, the Court affirmed the Board's August 2014 determination that DC 5276 was the appropriate DC to rate the Veteran's disability and that separate ratings under another DC were not warranted at any time on appeal. The Court also did not disturb that portion of the Board's decision that denied entitlement to a disability rating in excess of 50 percent since September 17, 2009. However, the Court vacated and remanded that portion of the Board's decision that denied entitlement to ratings in excess of 10 percent prior to August 31, 2006 and in excess of 30 percent from August 31, 2006 to September 16, 2009 in order for the Board to consider in the first instance whether the September 2009 VA examination includes evidence pertaining to the severity of the Veteran's symptoms prior to September 17, 2009. 

In a May 2016 decision, the Board again denied entitlement to ratings in excess of 10 percent prior to July 27, 2006, and in excess of 30 percent from August 31, 2006 to September 16, 2009. However, the Board found that a 30 percent rating was warranted for the period of the appeal from July 28, 2006 to August 30, 2006. The Veteran appealed the May 2016 Board decision to the Court to the extent that it denied entitlement to ratings in excess of 10 percent prior to July 28, 2006, and in excess of 30 percent from July 28, 2006 to September 16, 2009. In January 2017, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's decision, and remanded the claim to the Board for further development and consideration. In particular, the parties agreed that in finding that higher ratings for the bilateral pes planus were not warranted, the Board erred in considering the effects of medication when those effects are not explicitly contemplated by the rating criteria. See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012). Thus, the case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for a right knee disorder, a left knee disorder and entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for right hand nerve damage were denied in March 2014 and September 2015 rating decisions. The Veteran filed a notice of disagreement to these rating actions in July 2014 and December 2015, respectively. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify these matters to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238   (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

  
FINDINGS OF FACT

1. From June 25, 2002 to July 27, 2006, the Veteran's bilateral pes planus with plantar fasciitis was manifested by moderate symptoms of moderate tenderness, mild decrease in the arch of the feet, minimal discomfort and pain over the arch of the left foot, and lack of endurance.

2. From July 28, 2006 to September 16, 2009, the Veteran's bilateral pes planus with plantar fasciitis was manifested by severe symptoms of accentuated pain on use, including of the left heel.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from June 25, 2002 to July 27, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2016).

2. The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis for the period from July 28, 2006 to September 16, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Letters dated September 2004, March 2006, April 2008, and October 2008 notified the Veteran of the elements of an increased rating claim, and they informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The December 1999, February 2005, and September 2009 VA examiners reviewed the pertinent records, performed in-person examinations, and provided clear rationales in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims.

In January 2008, the Board remanded the matter on appeal for additional evidentiary and procedural development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased ratings- Bilateral Pes Planus

In June 2002, the Veteran filed for an increase in the disability rating for his bilateral pes planus with plantar fasciitis. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part IV (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disability. However, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability. While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In disability rating cases, VA assesses the level of disability from a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided. 38 C.F.R. § 4.14. Disabilities from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the DCs governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See 38 C.F.R. § 4.59.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

From June 25, 2002 to August 30, 2006, the Veteran was rated at 10 percent for his bilateral pes planus disability under 38 C.F.R. § 4.71a, DC 5276. This diagnostic code contemplates a 10 percent rating when his disability is of a "moderate" level, with a weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

In order to be entitled to the next higher 30 percent evaluation, the evidence must show "severe" disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities. This DC does not define nonspecific words such as "moderate" or "severe." Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." See 38 C.F.R. § 4.6 (2016).

A 50 percent rating is warranted when the evidence shows pes planus that is "pronounced" in nature, with symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and lack of improvement after use of orthopedic shoes or appliances.

The preponderance of the evidence is against a finding that a disability rating in excess of 10 percent is warranted under DC 5276 from June 25, 2002 to July 27, 2006. The first medical evidence in the claims file since the Veteran submitted his claim in June 2002 is the February 2005 VA examination. In such cases, it is appropriate to consider evidence from prior to the period on appeal in order to better assess the extent of his pes planus disability at the time he submitted his claim. See Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a Veteran's disability must be evaluated in light of its whole recorded history").

Such prior evidence includes a VA examination the Veteran underwent in December 1999, where he complained of pain, stiffness, swelling and fatigability, but denied weakness in the feet. While he was prescribed arch insoles, he did not believe they helped. In fact, he typically cut out the arches in his footwear because the arches hurt his feet. He also stated that he could not run more than a half a mile at a time. However, upon examination, there was no observed swelling or erythema of the feet. The plantar aspects of both feet were considered "moderately tender" to palpation throughout the arch. There was some loss of the visible arch upon inspection, although there was not "complete loss." The Veteran exhibited full range of motion in the toes bilaterally. His gait was normal, with or without shoes. There were calluses on the big toes, bilaterally. His weight bearing and non-weight bearing appeared within normal limits. When diagnosing pes planus, the examiner recorded that it was notable only for a "mild decrease in the visible arch" of the feet, bilaterally. Moreover, the bone and tendon alignment were unremarkable.

The Veteran's symptoms were similar at the time of his VA examination in February 2005. At that time, he complained of pain during weight bearing, but this pain was related mostly to his left ankle and knees. He did not specifically mention any symptoms related to his pes planus other than "pain and discomfort" over the plantar surface of each foot for the past four or five years. Upon examination, the Veteran was able to walk without a limp, and there were no obvious deformities over the foot and ankle while standing. There was tenderness over his right heel, but there was minimal discomfort and pain over the medial arch of the left foot. No calluses were observed over the metatarsal heads of either foot, and no deformities were observed over his toes, such as claw toes, hammer toes or overlapping toes.

A November 2005 VA pain history note showed that he complained of pain in the left foot, and that he utilized pain medication to control his musculoskeletal pain symptoms.

In August 2004, the Veteran indicated that his bilateral flat foot disability was considerably worse. In a December 2004 statement, he again stated that this disability had worsened. In his June 2005 notice of disagreement, he stated that his pain had increased over the years and that it had spread to his toes and the bottom of his feet. He described the pain as unbearable when he walked, and he indicated that this disability was permanent. In an August 2005 substantive appeal (VA Form 9), he again endorsed pain in his lower extremities due to this disability. 

The Veteran had a few of the symptoms that meet the criteria for a 30 percent rating under DC 5276, such as some characteristic callosities and some pain upon manipulation. However, it does not appear that his symptoms, in their totality, reflect "severe" pes planus. Indeed, while callosities were observed on the big toes in December 1999, no calluses were observed at his more recent VA examination in February 2005. Moreover, the Veteran's pain was characterized as only "tenderness" upon palpation, and there was no indication of swelling. Additionally, there was no objective evidence of marked deformity, such as pronation and abduction. On examination in February 2005, there was no swelling or erythema of the feet; only "moderate" tenderness in the plantar aspects of the feet throughout the arch; only a "mild" decrease in the visible arch of the feet, bilaterally; no obvious deformities over the foot and ankle while standing; tenderness over his right heel, but only "minimal" discomfort and pain over the medial arch of the left foot; no calluses over the metatarsal heads of either foot; no deformities over his toes; full range of motion in the toes bilaterally; normal gait, with or without shoes; weight bearing and non-weight bearing within normal limits; and unremarkable bone and tendon alignment. 

These symptoms and complaints indicate that a preponderance of the evidence is against showing of a disability picture approximating "severe" bilateral pes planus. Therefore, a 30 percent rating is not warranted under DC 5276 from June 25, 2002 to July 27, 2006.

The Board next considers entitlement to a rating in excess of 30 percent from July 28, 2006 to September 16, 2009. A preponderance of the evidence is against a finding that a rating in excess of 30 percent is warranted at any time during this appeal period. 

Specifically, on a July 28, 2006 VA nursing note, the Veteran had a noticeable limp with a steady gait. He complained of severe pain in his left heel, and the pain level was an eight out of a possible ten. A VA doctor's medical note from the same date showed that he complained of pain in the left heel for the previous six weeks. He had no erythema in the left heel, but he did have mild tenderness in the mid medial foot. An x-ray of the left foot showed a left plantar heel spur that was 1 centimeter (cm) long in the plantar aspect of the calcaneus. 

Similarly, on an August 31, 2006 VA nursing note and at his podiatry consultation in September 2006, the Veteran complained of left heel pain for six weeks and rated the pain to a ten on a scale of one to ten. He was instructed to use appropriate footwear in September 2006. In a January 2007 VA podiatry note, the Veteran reported bilateral foot pain to the arches of the feet, left heel pain, and a burning sensation that was relieved by icing and stretching. It was noted that he had x-ray evidence of heel spur. He rated the pain to a five on a scale of one to ten. In April 2007, he reported increased left heel pain. He rated the pain to a nine on a scale of one to ten and stated that it felt like his feet were "on fire." 

However, subsequent treatment he received since that time does not indicate that he had foot pain to this extreme a level. For example, in September 2007, February 2008, and July 2008, the Veteran continued to complain of left foot pain but rated it only a five on a scale of one to ten. Although he reported his left heel "burn" in September 2007, he also stated that he got significant relief from wearing his orthotics regularly. The February 2008 VA podiatry note states that there was no edema, erythema, or ecchymosis. Thus, it appears that his foot symptoms had improved since April 2007.

Moreover, it does not appear that he had any complaints throughout 2008 or for the greater part of 2009. For example, he reported that there were no new pedal problems in August 2008 and he was given custom foot orthotics. At a podiatry consultation in June 2009, the Veteran complained of pain in the left foot. However, his skin was normal color, temperature and texture. Moreover, no edema was noted bilaterally. At a follow-up podiatry consultation in July 2009, he was provided with orthopedic shoes.

The Veteran underwent another VA examination on September 17, 2009, whose report VA used to increase the rating for his bilateral pes planus disability from 30 percent to 50 percent effective the date of the examination. The November 2015 Court memorandum decision specifically remanded the matters on appeal to consider in the first instance whether the September 2009 VA examination report includes evidence pertaining to the severity of the Veteran's symptoms prior to September 17, 2009. 

In addition to discussing the Veteran's symptoms during the examination on September 17, 2009, this examination report also includes a discussion of the progression of the bilateral pes planus with plantar fasciitis disability. The Veteran stated that he tried custom orthotics made of plastic, which hurt instead of helped him. He stated that he had occasional fare-ups, which were very painful and caused him to limp and have to sit down and rest. The examiner compared September 2009 x-rays of the feet with those taken in 2005 to state that the comparison for the right foot was about the same. The left foot had an increased length of the calc spur, which indicated a worsening of the plantar fascial strain. This also showed a progressive deformity of the foot that was evidenced by the mid-foot lowing to a rocker bottom position with an associated soft tissue response. The examiner determined that the underlying pes planus was becoming worse as evidenced by the enlarging of the calcaneal spur, which was due to the tearing of the plantar fascia from the calcaneus and also from the progressive flattening of his left arch. The examiner concluded that his pes planus was worsening and causing further inflammation and tearing of the plantar fascia with tearing of the tissue causing an enlargement of the calc spur as was noted on x-rays compared from 2005 to September 2009. The examiner also noted soft tissue swelling on the left foot. 

The evidence shows that the Veteran's bilateral pes planus with plantar fasciitis was manifest by severe symptoms of accentuated pain on use, including of the left heel from July 28, 2006 to September 16, 2009. Thus, the Veteran's 30 percent rating from July 28, 2006 to September 16, 2009 adequately contemplates his symptomatology. Although the Veteran reported severe left heel pain during this period, particularly prior to September 2007, he stated in September 2007 that he got significant relief from wearing his orthotics regularly. Although he stated during the September 2009 VA examination that his plastic custom orthotics hurt and did not help him, he has previously indicated that they helped his symptoms. 

Even after considering the September 2009 VA examiner's discussion of the progression of the Veteran's disability since 2005, the Board does not find that there is evidence of marked pronation, extreme tenderness, or severe spasm of the tendo achillis, nor was there any indication that his symptoms were not improved to a certain degree by the use of orthotics prior to September 17, 2009. As such, the preponderance of the evidence does not show that symptoms approximating "pronounced" pes planus were present during the period from July 28, 2006 to September 16, 2009. Therefore, the benefit-of-the-doubt rule does not apply, and a rating in excess of 30 percent is not warranted under DC 5276 for this period. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

In considering the ratings for the Veteran's bilateral foot disability, the Board has also considered the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7. However, DC 5276 specifically incorporates symptoms of pain on use of the feet in the rating criteria. Moreover, both the VA examiners and the Board have considered the impact pain causes on his ability to function on a day to day basis. Although the record reflects complaints of foot pain on use, which was severe at times, it does not demonstrate that the Veteran's bilateral foot disability has resulted in limitation of motion of the feet; he ambulated independently throughout the entire appeal period.

The Board has also considered whether the evaluation of this disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's bilateral foot disability and the relevant rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's bilateral foot symptoms of pain on use, deformity, and callosities are adequately contemplated by the Rating Schedule. He did not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. See 38 C.F.R. § 4.71a, DC 5276; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

Service connection was also in effect for residuals of a left ankle fracture and residuals of a right palm laceration from June 25, 2002 to September 16, 2009. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted for the period on appeal.

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable. In fact, at his September 2009 VA examination, he stated that he was currently employed, and there has not been any indication that his employment status has changed. Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from June 25, 2002 to July 27, 2006 is denied.

Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis from July 28, 2006 to September 16, 2009 is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


